Exhibit 32.01 CERTIFICATION PURSUANT TO THE SARBANES-OXLEY ACT OF 2002 CHIEF EXECUTIVE OFFICER I, Gary Herman, certify that: In connection with theQuarterly Report Form 10-Q of Digital Creative Development Corporation for thequarter ending December 31, 2009 (the “Report”), the undersigned officer of the Company, certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1)The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. June 3, 2011 /s/ Gary Herman Gary Herman, President
